Appellant filed this suit in trespass to try title against appellee September 25, 1902. The notations on the *Page 1090 
docket show that it was "passed" and "continued" from time to time to July 15, 1918, when plaintiff was required to file cost bond, and October 14, 1918, dismissed for failure to comply with the rule for costs as required by law. On May 23, 1919, at subsequent term, plaintiff filed motion to reinstate the cause. This appeal is from the order overruling the motion to reinstate, filed May 23, 1919.
The order contains the following recitals: The assignment is that the court erred in holding that it had "no jurisdiction or right to reinstate said cause." In this there was no error. It is well settled that after the adjournment of the term at which such judgment is entered it is no longer subject to the control of the trial court. Eddleman v. McGlathery,74 Tex. 280, 11 S.W. 1100; Hester v. Baskin, 184 S.W. 726.
Affirmed.